Name: Commission Regulation (EC) No 1669/2002 of 19 September 2002 on the issue of import licences for rice originating in the least developed countries
 Type: Regulation
 Subject Matter: plant product;  economic conditions;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1669Commission Regulation (EC) No 1669/2002 of 19 September 2002 on the issue of import licences for rice originating in the least developed countries Official Journal L 252 , 20/09/2002 P. 0013 - 0013Commission Regulation (EC) No 1669/2002of 19 September 2002on the issue of import licences for rice originating in the least developed countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004(1),Having regard to Commission Regulation (EC) No 1401/2002 of 31 July 2002 laying down detailed rules for the opening and administration of the tariff quotas for rice, originating in the least developed countries, for the marketing years 2002/2003 to 2008/2009(2), and in particular Article 5(2) thereof,Whereas:(1) Regulation (EC) No 1401/2002 opened a tariff quota for a quantity of 2895 tonnes of husked rice equivalent for the 2002/2003 marketing year.(2) Pursuant to Article 5 of that Regulation, the Commission must decide to what extent applications may be accepted within the ten working days following the last day of the period for notifying the Member States.(3) The quantities in respect of which applications have been submitted exceed the quantities available. It is therefore necessary to set a reduction percentage applicable to the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1For applications for import licences for rice originating in the least developed countries referred to in Article 9 of Regulation (EC) No 2501/2001, submitted during the first five working days of September 2002 pursuant to Regulation (EC) No 1401/2002 and notified to the Commission, licences shall be issued for the quantities given in the applications submitted multiplied by a reduction percentage of 91,2814 %.Article 2This Regulation shall enter into force on 20 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 346, 31.12.2001, p. 1.(2) OJ L 203, 1.8.2002, p. 42.